To compel the vacation of an order substituting other attor^ neys for defendant, upon defendant’s petition, in a pending cause in the place and stead of relators, on the ground that at the time of such substitution defendant was indebted to relators for services' rendered in said cause.
Denied April 7, 1893, with costs.
(1) The order of substitution expressly preserved any lien that might exist, and (2) the lien was lost by judgment against defendant in a suit brought by relators for their services.